Citation Nr: 1520143	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1977 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

These matters were previously before the Board in November 2014 at which time the claims were remanded for additional development and consideration.  As discussed below, the Board finds that there not been substantial compliance with the November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the appeal again is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested in the November 2014 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted. 

In pertinent part, in November 2014, the Board requested that a VA addendum medical opinion be obtained to address the etiology of the Veteran's bilateral hearing loss and tinnitus.  Review of the resulting January 2014 addendum medical opinion reveals that the opinion provided does not comply with the directives set forth in the Board's November 2014 remand.  Specifically, the Board requested that the examiner offer an opinion as to whether the Veteran's diagnosed bilateral hearing loss and/or tinnitus were at least as likely as not related to his acknowledged in-service noise exposure.  The Board further directed that, in offering such opinion, the examiner should specifically discuss and consider the Veteran's hearing threshold shifts during service, his report at discharge that he did not know if he had hearing loss, and his statements addressing the type of in-service noise exposure, the onset of his decreased hearing acuity and tinnitus, and the continuity of such symptomatology.

The resulting January 2015 VA medical opinion stated, in part, based on electronic hearing testing conducted at enlistment, during service, and at discharge, the Veteran did not have hearing loss/hearing injury while in service.  The January 2015 medical opinion further stated that delayed onset hearing loss and tinnitus due to noise exposure were unlikely to have occurred and that, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  Therefore, the examiner opined that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure while in service.  He also stated that the Veteran's report of noise exposure and subjective report of hearing loss while in service were taken into consideration.

The Veteran is competent to report on his symptoms and observations that he experienced through his senses such as ringing in his ears and hearing difficulty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the January 2015 VA examiner reported the Veteran's report of noise exposure and subjective report of hearing loss during service were taken into consideration, such was not specifically addressed by the January 2015 VA examiner, as directed in the November 2014 Board remand.  Furthermore, the VA examiner did not reconcile the Veteran's report of hearing loss and tinnitus during service with the finding that the Veteran did not experience a noise injury during service.  

Moreover, the January 2015 VA examiner stated that electronic hearing testing conducted at enlistment, during service, and at discharge showed the Veteran did not have a significant threshold shift beyond normal variability while in service.  In this regard, he stated that, in the judgement of the examining audiologist, thresholds were within normal measurement variability.  The examiner further indicated that it is important for the Board to know behavioral measurements always involve some degree of variability and that such differences do not constitute injuries and that a determination of significant threshold shift is made by the expert in area (audiologist) on a case by case basis after a careful review of all evidence.  He further opined that the evidence clearly and convincingly showed the Veteran did not have hearing injury while in service.  However, while the examiner explained that the Veteran did not have a significant threshold shift related to hearing during service, he did not provide a rationale for his finding, other than, as described above, that such is a determination of an expert such as himself.  However, Board finds such an explanation is of little evidentiary value because it lacks supporting analysis that the Board can weigh against contrary evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, as described above, the January 2015 VA examiner provided an opinion, which, in part, relied on the absence of hearing loss during service and at separation from service as a rationale for the opinion.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board notes that the January 2015 VA examiner did not attribute the Veteran's bilateral hearing loss or tinnitus to any other cause.

Thus, for the reasons detailed above, the Board finds the January 2015 medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional audiological medical opinion for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from a VA examiner other that the January 2015 VA examiner.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether the Veteran's diagnosed bilateral hearing loss and/or tinnitus are at least as likely as not related to his acknowledged in-service noise exposure. 

In offering such opinion, the examiner should specifically discuss and consider the Veteran's in-service audiometric testing results, the Veteran's report at discharge that he did not know if he had hearing loss, and his statements addressing the type of in-service noise exposure, the onset of his decreased hearing acuity and tinnitus, and the continuity of such symptomatology.

The examiner also is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.

A complete rationale for all opinions expressed must be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



